       Case 1:19-cv-10074-VSB Document 16 Filed 02/20/20 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



February 20, 2020
                                                                          2/21/2020

Via ECF

The Honorable Vernon S. Broderick
United States District Court
 For the Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

Re:      Lopez v. Arby's Franchisor, LLC, 1:19-cv- 10074-VSB
         Request for Extension of Time to Respond to the Amended Complaint

Dear Judge Broderick:

We represent defendant Arby’s Franchisor, LLC (“Defendant”) in the above-referenced action.
Pursuant to Rule 1(A) and 1(G) of Your Honor’s Individual Rules & Practices in Civil Cases, we
write, with the consent of counsel for plaintiff Victor Lopez (“Plaintiff”), respectfully to request that
the Court extend Defendant’s time – from February 25, 2020 to March 10, 2020 – to respond to
the Amended Complaint filed in this action on February 11, 2020. This is Defendant’s first request
for an extension of time to respond to the Amended Complaint. Defendant previously requested,
and the Court previously granted, an extension of time to respond to the original Complaint. (Dkt.
Nos. 7 & 8.)

In support of this request, counsel for Defendant states that it intends to move to dismiss the
Amended Complaint, and this extension of time, if granted, will permit counsel sufficient time to
prepare the motion papers. If granted, this request will not affect any other dates scheduled in
this action. As noted above, counsel for Plaintiff consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming
Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                     Morgan, Lewis & Bockius      LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060              +1.212.309.6000
                                                     United States                        +1.212.309.6001
